Citation Nr: 1042992	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from January 
1967 to October 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for PTSD, rated 30 percent, effective 
November 2, 2005.  An interim February 2007 rating decision 
increased the rating for the Veteran's PTSD to 50 percent, also 
effective November 2, 2005.  As he has not expressed satisfaction 
with the 50 percent rating, and such rating is less than the 
maximum afforded under the applicable criteria, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
manifested by symptoms productive of no more than occupational 
and social impairment with reduced reliability and productivity; 
PTSD symptoms productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood are not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection, and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A March 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of an increased initial 
rating.  The Veteran has not alleged that notice was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
("where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  He was 
afforded VA examinations in August 2006 and April 2008.  On 
review of the examination reports, the Board finds that the 
examinations are adequate to adjudicate the matter on appeal.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has 
not identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.	Factual Background

In a November 2005 VA Form 21-4138, Statement in Support of 
Claim, the Veteran reported that he deals with anger on a daily 
basis.  He reported that whenever he enters a building or room, 
he is always aware of where the exits are and how to get out.  He 
has been divorced twice.  He stated that he was close to his two 
sons.  He indicated he had no close friends.  He reported he has 
vivid memories of Vietnam, triggered by many things, including 
seeing accidents where there are fatally injured, and the terrain 
in Sacramento (with the surrounding rice fields and waterways).  
He reported that he has a startle response, loud noises like 
gunfire or lightning strikes making him hit the deck.  He stated 
that he has nightmares regularly.  He reported that he gets up at 
least two to three times per night to check the security of his 
home.  He reported he experiences profound sadness and grief over 
the loss of so many, often becoming extremely depressed thinking 
about this.  

A March 2006 private treatment record from C. P. B. notes that 
the Veteran's symptoms include nightmares, avoidance of movies 
and books that cause him to recall traumatic images, flashbacks, 
hypervigilance, exaggerated startle response, and impaired 
concentration.  It was noted that while the Veteran used to 
experience anger, he is now more prone to feel sad and becomes 
easily emotional.  It was noted that he began experiencing sleep 
problems after his discharge from active service.  After service, 
he became a workaholic and worked with a sand and gravel 
operation, and then became a truck driver.  He was married twice 
and had several short-term relationships.  Presently, he was 
retired and lived alone.  He was described as motivated for 
treatment, unguarded, and his hygiene and grooming were good.  
His mood was unusually sad and he is prone to crying when 
discussing the war.  His concentration and memory were noted to 
be impaired, and his judgment and insight were fair.  He was 
fully oriented and there was no evidence of a thought disorder.  
The diagnosis was PTSD, chronic, moderate, with features of 
depression.  The Global Assessment of Functioning (GAF) score was 
50.  
March 2006 to December 2007 VA treatment records report that on 
mental status examination, the Veteran had judgment and insight 
within normal limits; he denied delusions or hallucinations; he 
denied suicidal ideation or violent ideation; he reported 
experiencing nightmares and flashbacks; and he reported 
irritability.  A March 2006 record notes the Veteran denied any 
difficulty with concentration, and that he was alert and 
attentive throughout.  He was assigned a GAF score of 45.  A June 
2007 record notes he had a new girlfriend and was feeling upbeat.  
A July 2007 record notes that in 1997he retired as a truck 
driver.  His speech was spontaneous but at times hesitant.  His 
memory and concentration were somewhat poor secondary to a 
cerebrovascular accident (in 2002).  He was tearful talking about 
Vietnam.  He reported that he forgets the names of people.  His 
immediate memory was poor but his remote memory was good.  He was 
prescribed Mirtazepine.  The Axis I diagnosis included mild 
organic brain syndrome secondary to cerebrovascular accident; he 
was assigned a GAF score of 60.  An August 2007 record notes he 
and his girlfriend went on a trip and had fun.  He also indicated 
he was a volunteer highway patrol person.  A September 2007 
record notes he was participating in Model A club events on the 
weekends and enjoyed the events because the subject is old cars; 
he had no problem socializing at these events because war was not 
discussed.  He was enjoying life and had a girlfriend who 
understood what he is going through.  An October 2007 record 
notes the Veteran was close to his second son.  He reported that 
he enjoyed gardening and was an organic farmer.  

On August 2006 VA examination, the Veteran reported that he has 
been married twice and divorced twice, and had two sons, having 
positive relationships with both of them.  He remained friends 
with a former wife.  He related that  he had dated off and on, 
but was not currently dating.  He also reported he has some long-
term friends.  His leisure activities included collecting and 
rebuilding old gas engines.  He denied a history of suicide 
attempts or a history of violence/assaultiveness.  

On mental status examination, the Veteran was clean and casually 
dressed.  His speech was unremarkable.  His affect was normal and 
his mood was good.  He was unable to do serial 7's, but was able 
to spell a word forward and backward; it was noted that he was 
easily distracted by hypervigilance of his environment.  He was 
orientated to person, time, and place.  His thought process and 
thought content were unremarkable.  He denied delusions or 
hallucinations.  He understood the outcome of his behavior, and 
he understood that he has a problem.  He reported recurrent 
nightmares of Vietnam, approximately two times per week, 
triggered by news, events, etc.  The examiner noted that the 
nightmares may not occur for periods up to six months.  It was 
noted he did not have obsessive/ritualistic behavior.  He 
reported experiencing panic attacks, occurring after waking up 
from nightmares.  He denied homicidal or suicidal thoughts.  His 
impulse control was good.  It was noted he was not able to 
maintain minimum personal hygiene.  There was no problem with 
activities of daily living.  His remote and immediate memory was 
normal, and his recent memory was mildly impaired.  He took 
effort to avoid thoughts, feelings, or conversations associated 
with his Vietnam trauma, and to avoid activities, places, or 
people that arouse recollections of the trauma.  He has a 
markedly diminished interest or participation in significant 
activities.  He has a feeling of detachment or estrangement from 
others.  He had a restricted range of affect (e.g., unable to 
have loving feelings).  It was noted he has difficulty falling or 
staying asleep, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  It was noted he retired in October 
1997 as a truck driver due to eligibility by age/duration of 
work.  The diagnosis was PTSD; he was assigned a GAF score of 65.  

In his November 2006 notice of disagreement, the Veteran reported 
his anger builds until he explodes, often at the most inopportune 
times (e.g., in public meetings, on the road).  He reported his 
son had just had a baby girl, but that he felt very distant from 
her, and did not want to get close to her because he did not want 
to do so, then lose her.  He reported problems with his memory, 
sometimes leaving the house and getting on the road but 
forgetting where he was going.  He reported he sometimes felt 
confused and disoriented.  Simple decisions were sometimes 
extremely complicated and overwhelming, and simple tasks became 
complicated.  He reported frustration with simple things in daily 
life,.  

A February 2008 private treatment record from C. P. B. reported 
the Veteran's PTSD symptoms include hypervigilance, avoidance, 
sadness, sleep disturbance with nightmares, poor concentration, 
emotional detachment, and psychogenic amnesia.  His grooming and 
hygiene were good.  His long-term memory, short-term memory, and 
concentration were noted to be impaired.  His judgment and 
insight were fair.  He was fully oriented and there was no 
evidence of a thought disorder.  His affect varies from 
gregarious to sad and withdrawn.  The diagnosis was PTSD, 
chronic, moderate, with features of depression.  He was assigned 
a GAF score of 47.  

On April 2008 VA examination, it was noted that the Veteran has a 
very good relationship with both of his sons.  He reported that 
he socializes with his girlfriend and his many friends.  He 
reported he belongs to several groups.  He indicated he enjoys 
working on antique cars and tractors, and enjoys movies, 
particularly old westerns.  He denied a history of suicide 
attempts or violence/assaultiveness.  

On mental status examination, he was clean, neatly groomed, and 
appropriately dressed.  His psychomotor activity was fatigued.  
His speech was hesitant and slow, but clear and coherent.  His 
affect was full, and his mood was depressed, dysphoric.  He was 
unable to do serial 7's, but he was able to spell a word forward 
and backward.  He was oriented to person, time, and place.  His 
thought process and content were unremarkable.  He understood the 
outcome of his behavior, and that he had a problem.  It was noted 
the Veteran has some sleep problems related to back pain from 
deteriorating discs, and typically he gets about five hours of 
sleep.  He tends to compulsively pick up and put things away.  He 
denied panic attacks.  He had no homicidal or suicidal thoughts.  
His impulse control was good.  He was able to maintain minimum 
personal hygiene, and had no problem with activities daily 
living.  His memory was normal.  The examiner noted the Veteran 
has persistent avoidance of Vietnam.  He had difficulty falling 
or staying asleep, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  The examiner observed that the 
Veteran's symptoms were mild to moderate and that he appeared to 
be relatively stable.  He reported some depression (though he 
rated his mood on average to be 7 or 8 on a 10 point, depressed 
to happy, scale), and intrusive thoughts and flashbacks.  He was 
assigned a GAF score of 65.  

C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which provides 
for a 50 percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex command; impairment of short-
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) (4th ed. 1994).  A score of 51-60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  A GAF score of 61-70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's medical records reflect nonservice-connected Axis I 
diagnoses of organic brain syndrome.  However, records have not 
specifically indicated what, if any, symptoms are attributable 
only to this nonservice-connected disability.  Thus, for the 
limited purpose of this decision, the Board will attribute all 
psychiatric signs and symptoms to the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the Veteran's favor, clearly dictates that 
such signs and symptoms be attributed to the service-connected 
condition).  

On close review of the evidence of record in light of the 
governing regulations set forth above, the Board concludes that 
throughout the appeal period the Veteran's PTSD has never been 
manifested by symptoms that more nearly approximate the criteria 
for the next higher (70 percent) rating; hence, an increased 
(including on a "staged" basis) rating is not warranted.  
Specifically, the evidence does not show occupational impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

The record does not contain any evidence of delusions or 
hallucinations.  VA treatment records and examination reports all 
state throughout the appeal period that the Veteran denied 
suicidal or homicidal ideation.  There is no evidence of impaired 
insight or judgment; VA treatment records and examination reports 
consistently state that the Veteran's insight and judgment were 
within normal limits.  See, e.g., May 2007 VA treatment record.  

The evidence does not show that the Veteran has neglected his 
personal appearance or hygiene for any distinct period of time.  
VA treatment records and examination reports consistently 
describe him as clean and casually dressed, and the March 2006 
private treatment record from C. P. B. notes the Veteran's 
hygiene and grooming were good.  While an August 2006 examination 
report indicates the Veteran was not able to maintain minimum 
personal hygiene, this appears to have been an erroneous entry, 
as the examiner also described the Veteran as clean and casually 
dressed; and the evidence does show any report during the appeal 
period describing the Veteran as presenting himself unkempt or in 
poor hygiene.  Hence, the overall evidence does not show neglect 
of personal appearance or hygiene.  

The evidence does not show the Veteran has had any spatial 
disorientation for any distinct period of time.  In his November 
2006 notice of disagreement, he reported he sometimes felt 
confused and disoriented.  VA treatment records and examination 
reports, and private treatment records, all state throughout the 
appeal period that the Veteran was fully oriented and alert.  
See, e.g., March 2006 private treatment record from C. P. B. 
(noting he was fully oriented), and April 2008 VA examination 
report (noting he was oriented to person, time and place).  
Hence, the evidence does not show any distinct period of time 
when spatial disorientation was shown.  

The record does not contain any evidence of obsessional rituals 
which interfere with routine activities.  In a November 2005 VA 
Form 21-4138, Statement in Support of Claim, the Veteran reported 
that he gets up at least two to three times per night to check 
the security of his home; and on April 2008 VA examination 
report, it was noted that he tends to compulsively pick up and 
put things away.  However, on August 2006 VA examination, the 
Veteran denied obsessive/ritualistic behavior.  There is also no 
evidence (or allegation by the Veteran) that he has any 
obsessional rituals that interfere with routine activities.  
Hence, the evidence does not show any distinct period of time 
when obsessional rituals interfere with routine activities.  

The record shows that during the appeal period the Veteran's 
speech was sometimes hesitant and slow.  See, e.g., July 2007 VA 
treatment record and April 2008 VA examination report.  However, 
his speech was otherwise unremarkable and clear.  On August 2006 
VA examination, the Veteran's speech was noted to be 
unremarkable.  On April 2008 VA examination, his speech was 
hesitant and slow, but clear and coherent.  The evidence does not 
show any distinct period of time when the Veteran's speech was 
intermittently illogical, obscure, or irrelevant.  

Historically, the Veteran appears to have had some difficulty 
establishing and maintaining effective relationships; VA 
treatment and examination records note that he was twice married 
and twice divorced, and has had several short-term relationships.  
In a November 2005 VA Form 21-4138, Statement in Support of 
Claim, he reported he had no close friends, and in his November 
2006 notice of disagreement, he reported he was distant from his 
granddaughter (because he feared then losing her).  However, he 
has reported that he is close to both of his sons.  See, e.g., 
August 2006 VA examination report, and on August 2006 VA 
examination he reported he had some long-term friends.  In 
addition, on August 2006 VA examination, he reported that he 
remains friends with his former wife (which unspecified).  
Beginning in June 2007 it has been noted that he has a new 
girlfriend.  And on April 2008 VA examination report, he reported 
he socializes with his girlfriend and his many friends, 
indicating that he belongs to several groups, socializing with 
other people.  Hence, while the evidence shows he has had some 
difficulty establishing and maintaining relationships, it does 
not show that he has had an inability to establish and maintain 
effective relationships.  

Regarding impaired impulse control, in a November 2005 VA Form 
21-4138, Statement in Support of Claim, the Veteran reported he 
deals with anger on a daily basis.  VA treatment records note 
irritability, and in his November 2006 notice of disagreement, he 
reported his anger builds until he explodes, often at the most 
inopportune times.  However, there is no evidence that he has 
become violent due to his anger.  The record reflects that he 
generally is able to control his anger, and that his unprovoked 
irritability does not include violence.  See, e.g., August 2006 
and April 2008 VA examination reports (noting that his impulse 
control was good).  

The Veteran has reported flashbacks to experiences in Vietnam, 
nightmares, panic attacks, hypervigilance, avoidance, restricted 
range of effect, exaggerated startle response, depressed/sad 
mood, impaired concentration, and some cognitive impairment, 
including memory (a July 2007 VA treatment record notes the 
Veteran reported he forgets names of people, and August 2006 and 
April 2008 VA examination reports reveal that on mental status 
examination he was unable to do serial 7's); however, such 
deficiencies are not shown to have impacted substantially on his 
occupational and social functioning.  VA treatment and 
examination reports note that he retired in 1997 as a truck 
driver base d on age and longevity, and on April 2008 VA 
examination the examiner opined that the Veteran's PTSD-related 
anxiety would interfere with employment, but that he found a job 
(truck driving) that allowed him to work around his PTSD.  The 
PTSD symptoms are not shown to have affected his ability to 
function independently, appropriately, or effectively.  

The Board notes that GAF scores of 50 and 47 were assigned in 
March 2006 and February 2008 records of private treatment by C. 
P. B., and that a GAF score of 45 was assigned in a March 2006 VA 
treatment record.  Such scores signify serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  However, contemporaneous clinical findings do not 
support such scores.  While the Veteran has some difficulty 
establishing and maintaining relationships, he maintains 
effective relationships with at least one ex-spouse, and both of 
his sons, and that he has some long-term friends, has had a 
girlfriend since June 2007, and he has friends in various clubs.  
The evidence also reveals frequent depression/sadness, as well as 
flashbacks, nightmares, panic attacks, hypervigilance, avoidance, 
restricted range of effect, exaggerated startle response, 
impaired concentration, some impulse control impairment, and some 
cognitive impairment; however, such symptoms have not caused him 
substantial impairment in most areas of his life.  There is no 
evidence that he has become violent at any point, and in 1997 he 
retired based on age and longevity.  In view of the foregoing, 
the Board finds that the above-noted GAF scores are not 
dispositive and do not warrant an increased rating when 
considered with the overall evidence.  Notably, further GAF 
scores in the record range from 60-65 (reflecting mild to 
moderate symptoms).  The Board also notes that March 2006 and 
February 2008 private treatment records of C. P. B. describe the 
Veteran's PTSD as moderate, further indicating that the lower GAF 
scores assigned are not truly reflective of the severity of the 
Veteran's PTSD symptoms.  

Accordingly, the Board finds that the Veteran's overall 
disability picture is best described throughout as occupational 
and social impairment with reduced reliability and productivity, 
and is consistent with the criteria for the 50 percent rating 
assigned.  Consequently, the preponderance of the evidence is 
against a higher (70 percent) schedular rating, and the benefit 
of the doubt rule does not apply.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence of symptoms of and/or impairment due to PTSD that are 
not encompassed by the 50 percent rating assigned.  Therefore, 
the schedular criteria are not inadequate.  Accordingly, referral 
for extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as 
the Veteran retired in 1997 based on age and longevity, and does 
not allege unemployability due to his PTSD, the matter of a total 
disability rating based on individual unemployability is not 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   


ORDER

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


